Citation Nr: 9912627	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

The issue of entitlement to service connection for PTSD was 
previously before the Montgomery, Alabama, Department of 
Veterans Affairs (VA), Regional Office (RO), in November 
1993.  At that time, the claim was denied because it was 
found that the diagnosis of PTSD was not supported due to the 
absence of a verifiable stressor.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama RO, which found that the veteran had not 
presented sufficient new and material evidence to reopen the 
claim for service connection for PTSD.  In March 1998, the 
Board of Veterans' Appeals (Board) remanded this case for 
additional development.  In August 1998, the veteran 
testified at a personal hearing at the RO.  The hearing 
officer issued a decision in September 1998 that continued 
the denial of the veteran's claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a rating action issued in November 1993; the veteran did 
not timely file an appeal of this decision.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from PTSD which can be related 
to his period of service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for PTSD is not new and material, and the November 
1993 decision of the RO remains final and is not reopened.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.304(f), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended, in essence, that he suffers from 
panic attacks, anxiety, depression, flashbacks, feelings of 
guilt and social isolation as a direct result of his service 
in Vietnam.  Therefore, he believes than his claim should be 
reopened and service connection for PSTD granted.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence which was of record when the RO considered this 
issue in November 1993 will be briefly summarized.  The 
veteran's DD-214 indicated that he received the National 
Defense Service Medal and the Navy Unit Commendation Medal.  
There was no indication that he had received any combat 
badges, nor was there any suggestion that he been wounded in 
service.  His military occupational specialty was radioman.  
A review of the service medical records contained no mention 
of any complaints of or treatment for a psychiatric disorder.  
His entrance examination conducted in June 1965 and his 
separation examination performed in November 1968 noted that 
he was psychiatrically normal.

Following service, the veteran was seen by a private 
physician in August 1982 for complaints of trouble with his 
nerves.  He stated that this problem had begun after his 
service in Vietnam, and he expressed his belief that he was 
having marital problems.  The impression was adjustment 
disorder with anxious mood.  VA examined the veteran in 
October 1982.  He reported no psychiatric hospitalizations.  
His answers to questions were relevant and showed no sign of 
psychotic thinking.  He expressed no thoughts of self-
destruction and displayed a realistic self-concept.  There 
was no grandiosity present, and he had some mild 
preoccupation with his physical condition.  His speech was 
organized and goal directed.  He socialized easily.  There 
was no evidence of nervousness or anxiety.  The diagnosis was 
no psychiatric diagnosis.

Between March and November 1990, the veteran was seen on an 
outpatient basis by a private physician.  On March 27, he 
reported having flashbacks of Vietnam.  It was noted that his 
body trembled during the interview.  The impression was PTSD.  
On April 3, he noted having only one flashback and indicated 
that it was not bad.  He stated on April 28 that his 
medications helped with his flashbacks and panic attacks.  He 
indicated that he had had anxiety since 1967.  He also 
claimed that he had been wounded in the leg in Vietnam.  The 
mental status examination noted that he was alert, 
responsive, cooperative and oriented in four spheres.  He was 
also coherent, relevant and spontaneous.  His affect and mood 
reflected anxiety.  He displayed no hallucinations or 
delusions.  He had a poor self-concept, and reported having 
guilt feelings, remorse and said that he felt badly about the 
people that he had killed in Vietnam.  The impression was 
PTSD.

A VA outpatient treatment record from January 1993 noted that 
he had been AWOL once while in service and that he had had 
inconsistent employment since service.  He referred to guilt 
feelings, flashbacks, anxiety, tearful episodes and stated 
that he felt that he had mistreated prisoners of war.  He was 
noted to have a history of PTSD, chronic depression, and 
panic attacks.

The veteran was then hospitalized at a VA facility between 
January and February 1993.  He stated that he had had 
flashbacks, anxiety, guilt feelings and depression since the 
late 1970's.  The mental status examination noted that he was 
cooperative and that he seemed to be a valid historian.  No 
abnormal behavior was present and his mood and affect were 
anxious.  He was oriented in four spheres and his memory was 
intact.  There were no auditory or visual hallucinations and 
no delusions.  He was placed on Valium and Clonopin and after 
5 days he was less anxious and he had minimal nightmares.  By 
discharge, his nightmares were decreased, he was less anxious 
and his mood was stable.  The Axis I diagnoses were PTSD and 
panic attacks with agoraphobia.

The veteran submitted a statement in March 1993, in which he 
stated that he had been at Da Nang in Vietnam, where there 
had been constant sniper and mortar fire.  He also said that 
he saw destroyed bodies, although he could recall no names.  
He reported having the following symptoms: panic attacks, 
depression, sleep disturbances, anxiety, jumpiness, avoidance 
of war reminders, trouble getting close to people and 
survivor guilt.

The veteran's personnel records did not establish that he 
been exposed to combat.  It was noted that he had received 
the Navy Unit Commendation Medal on December 19, 1967 for 
service at Da Nang between April 1966 and July 1967.

The evidence added to the record following the November 1993 
denial included the report of a VA examination conducted 
between November 1995 and January 1996.  The veteran's mental 
status examination conducted as part of the general medical 
examination noted that he was sad, weepy and nervous during 
the interview.  He was shaky but alert.  He was also 
cooperative and oriented.  There was no evidence of a thought 
disorder.  The diagnosis was PTSD.  In January 1996, a mental 
disorders examination was performed.  He noted that he had a 
history of PTSD symptoms.  He indicated that these had begun 
after he saw a man killed in a coal mine accident.  He 
reported having had panic attacks since service.  He 
commented that he avoided people and had no friends.  He also 
did not like to talk about Vietnam.  The objective evaluation 
noted that he was able to interact and relate to the examiner 
appropriately.  He was very fidgety and had sweaty palms and 
tremulous hands.  His voice was low, soft and tremulous.  He 
appeared to be anxious and avoided talking about Vietnam or 
his past military experiences.  He was pleasant and 
cooperative.  His thinking was goal directed and his 
associations were tightly linked.  He referred to no 
hallucinations and his judgment was intact.  The diagnoses 
were PTSD and panic disorder with agoraphobia, severe.

VA outpatient treatment records developed between August 1993 
and May 1998 noted that he was seen on August 18, 1993 
complaining that he was still isolating himself.  On 
September 6, 1993, he complained of agoraphobia and 
occasional panic attacks.  He noted that he was still 
isolated and had occasional nightmares.  His mood was stable.  
On February 7, 1995, he was experiencing increased panic 
attacks, although his mood was stable.  On November 14, 1995, 
he had increased depression and anxiety, with panic 
breakthrough.  He was also agoraphobic and noted that he felt 
lonely and had lost interest in things.  On April 9, 1996, he 
was having more panic attacks with some somatic symptoms.  He 
reported suffering from palpitations and tremors.  He 
indicated that since an AMVETS center had opened next to his 
house, he had had increased nightmares and anxiety.  On 
September 26, 1997, he was noted to be doing fairly well.

Treatment records from the Dora Medical Clinic developed 
between May 1996 and May 1998 reflected treatment for several 
unrelated disorders.  However, these records noted diagnoses 
of PTSD and anxiety.

The veteran testified at a personal hearing at the RO in 
August 1998.  He stated that while he was in the Navy during 
service, he spent most of his time with the Marines stationed 
at Da Nang.  He noted that his military occupation was 
radioman; he often went into the field to set up 
communications centers.  He noted that while at Da Nang, he 
was subjected to constant sniper and mortar fire, and 
referred to an incident when an enemy tank penetrated the 
camp (he commented that he had helped to stop it).  He 
reported that he saw many dead bodies while in Vietnam.  He 
indicated that he had his first panic attack in Vietnam.  He 
also referred to an incident that occurred when he was being 
taken to the hospital for appendicitis.  He stated that the 
jeep he was in ran over a small bomb and that he got some 
metal in his leg.  He said that he did not tell anyone about 
it and that he had removed the metal himself.  He claimed 
that he had seen a doctor within one year of his separation 
for panic attacks and anxiety.  He had several jobs after 
service, to include working with the railroads, as an office 
machine repairman and in a coal mine.  He commented that two 
men were killed in the mine and that this triggered his PTSD 
symptoms.  While he indicated that he re-lived Vietnam 
events, he did not like to talk about his service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the November 1993 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record included the veteran's assertions that 
he had been exposed to traumatic events, such as sniper fire 
and mortar attacks, while stationed at Da Nang, Vietnam.  He 
had also indicated that he had seen many dead bodies.  This 
evidence had also included diagnoses of PTSD based upon this 
history.  However, the additional evidence shows nothing more 
to establish that the veteran was exposed to a verifiable 
stressor in service.  No evidence was submitted to suggest 
that he experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, that produced a response involving intense fear, 
helplessness or horror.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, page 209 (4th ed., Revised 1994).  While the 
veteran again referred to being exposed to sniper and mortar 
fire, as well as to seeing many dead bodies, there was no 
indication that he was in any danger.  While he had also 
claimed to have been wounded in the leg, there is no evidence 
to record to substantiate this assertion.  The evidence 
previously of record, to include the personnel and service 
medical records, had not indicated that he had suffered any 
wound to the leg.  The evidence submitted after the 1993 
denial included the veteran's more detailed description of 
how the wound allegedly occurred; however, there was no 
objective evidence offered to corroborate this incident.  
Moreover, given that he has presented no evidence that he was 
exposed to combat, he must present some evidence that 
corroborates his claimed stressors.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  However, he has failed to present any 
"new" evidence that would corroborate his claims.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new evidence has been submitted, no further analysis is 
needed, for the evidence could not be "new and material" if 
it is not new.  Smith v. West, U.S. Vet. App. No. 95-638 
(April 7, 1999).



ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

